Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coviello et al. (US 2016/0035198) in view of Miwa et al. (US 2818/0239953).
Regarding claim 1, COVIELLO discloses a method, comprising: identifying an activity that is initiated within an establishment; obtaining control data for the activity; monitoring, through video feeds and activity data provided for the activity, performance of or progression of the activity based on the control data; recording monitored data for the activity; associating the monitored data with the activity data and video feeds as activity audit data; and processing at least one automated action based on at least one threshold exceeded as determined from the activity audit data (pars. 27-32; figs. 1-4).
Coviello does not explicitly disclose wherein the activity comprises a set of predefined actions defined for an establishment; wherein the control data is a data structure that defines process controls for the establishment, threat policies for the establishment, and procedures for the establishment, wherein obtaining further includes linking the activity to the control data.
In the same field of endeavor, Miwa discloses wherein the activity comprises a set of predefined actions defined for an establishment; wherein the control data is a data structure that defines process controls for the establishment, threat policies for the establishment, and procedures for the establishment, wherein obtaining further includes linking the activity to the control data (figs. 1, 6, 9; pars. 112, 113, 179, 180, where the suspicious person repeatedly passes through each sales floor or repeatedly looks at the monitor camera corresponds to the predefined actions that determine the behavior is 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Miwa in order to prevent shoplifting or criminal activity (Miwa, pars. 9, 183).
Regarding claim 2, see teachings of claim 1.  COVIELLO and Miwa further discloses wherein identifying further includes receiving an activity identifier as a transaction identifier from a transaction system indicating that a transaction was initiated within the establishment (Coviello, pars. 27-32; figs. 1-4; Miwa, figs. 1, 6, 9; pars. 112, 113, 179, 180).
Regarding claim 3, see teachings of claim 1.  COVIELLO and Miwa further discloses wherein identifying further includes matching actions of individuals detected from the video feeds with the set of predefined actions that map to the activity (Coviello, pars. 27-32; figs. 1-4; Miwa, figs. 1, 6, 9; pars. 112, 113, 179, 180).
Regarding claim 4, see teachings of claims 1 and 3.  COVIELLO and Miwa further discloses wherein monitoring further includes evaluating conditions defined in the control data against actions of individuals, behaviors of the individuals, and objects that detected in the video feeds and evaluating the conditions against the activity data (Coviello, pars. 27-32; figs. 1-4; Miwa, figs. 1, 6, 9; pars. 112, 113, 179, 180).
Regarding claim 5, see teachings of claims 1, 3, 4.  COVIELLO and Miwa further discloses wherein evaluating further includes tagging or labeling types associated with the actions, the behaviors, and the objects in logged data (Coviello, pars. 27-32; figs. 1-4; Miwa, figs. 1, 6, 9; pars. 112, 113, 179, 180).
Regarding claim 6, see teachings of claims 1, 3-5.  COVIELLO and Miwa further discloses wherein tagging or labeling further includes providing identifiers for the individuals within the logged data (Coviello, pars. 27-32; figs. 1-4; Miwa, figs. 1, 6, 9; pars. 112, 113, 179, 180).
Regarding claim 7, see teachings of claims 1, 3-6.  COVIELLO and Miwa further discloses wherein tagging or labeling further includes providing an activity type for the activity and a control data identifier for the control data in the logged data (Coviello, pars. 27-32; figs. 1-4; Miwa, figs. 1, 6, 9; pars. 112, 113, 179, 180).
Regarding claim 8, see teachings of claims 1, 3-7.  COVIELLO further discloses wherein associating further includes linking a video clip associated with portions of the video feed that corresponds to the activity in the logged data (pars. 27-32, 46; fig. 4).
Regarding claim 9, see teachings of claims 1, 3-8.  COVIELLO further discloses wherein linking further includes indexing and storing the logged data as the monitored data in a database (pars. 27-32).
Regarding claim 10, see teachings of claims 1, 3-7.  COVIELLO further discloses wherein linking further includes packaging the logged data as the monitored data in a target format (par. 30).
Regarding claim 12, see teachings of claim 1.  COVIELLO further discloses wherein processing further includes raising an alert to a security system along with a link to the monitored data including a second link to a video clip corresponding to the activity (pars. 27-32; fig. 4).
Regarding claim 13, see teachings of claim 1.  COVIELLO further discloses wherein processing further includes sending an audit request to an audit system along with a link to the monitored data including a second link to a video clip corresponding to the activity (pars. 27-32; fig. 4).
Regarding claim 14, COVIELLO discloses a method, comprising: receiving a request to monitor an activity; obtaining monitor control data assigned to an activity type associated with the activity; monitoring video of at least one individual associated with the activity for actions and behaviors; acquiring activity data detected during performance of the activity; processing at least one remedial action defined in the monitor control data based on one or more of: the actions, the behaviors, and a portion of the activity data; assembling activity audit data comprising actions and behaviors of the at least one individual, a video clip associated with the activity from the video, and the activity data; and storing and indexing the activity audit data in a database (pars. 27-32; figs. 1-4).
Coviello does not explicitly disclose wherein the activity comprises a set of predefined actions defined for an establishment; wherein the monitor control data is a data structure that defines process controls for the establishment, threat policies for the establishment, and procedures for the establishment, wherein obtaining further includes linking the activity to the monitor control data.
In the same field of endeavor, Miwa discloses wherein the activity comprises a set of predefined actions defined for an establishment; wherein the monitor control data is a data structure that defines process controls for the establishment, threat policies for the establishment, and procedures for the establishment, wherein obtaining further includes linking the activity to the monitor control data (figs. 1, 6, 9; pars. 112, 113, 179, 180, where the suspicious person repeatedly passes through each sales floor or repeatedly looks at the monitor camera corresponds to the predefined actions that determine the behavior 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Miwa in order to prevent shoplifting or criminal activity (Miwa, pars. 9, 183).
Regarding claim 19, COVIELLO further discloses a system, comprising: cameras configured to capture videos outside an establishment and inside the establishment; an activity system configured to process an operation of the establishment; a server comprising a processor and a non-transitory computer- readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions representing an autonomous activity monitor; the autonomous activity monitor when executed on the processor from the non-transitory computer-readable storage medium causing the processor to perform processing comprising: identifying an activity of an activity type; obtaining control data assigned to the activity type; obtaining control data assigned to the activity type; monitoring video captured by the cameras for actions and behaviors of individuals engaged in performance of the activity based on the control data; monitoring activity data produced from the activity system for the activity based on the control data; assembling activity audit data for the activity, the activity audit data comprising identifiers for: the activity, the activity type, the actions, the behaviors, the control data, types of activity data and the activity data, location information for locations associated with performance of the activity, time measurements for lengths of time to perform the actions and the activity, and the individuals; storing and indexing the activity audit data in a database; and 
Coviello does not explicitly disclose wherein the activity comprises a set of predefined actions defined for an establishment; wherein the control data is a data structure that defines process controls for the establishment, threat policies for the establishment, and procedures for the establishment, wherein obtaining further includes linking the activity to the control data.
In the same field of endeavor, Miwa discloses wherein the activity comprises a set of predefined actions defined for an establishment; wherein the control data is a data structure that defines process controls for the establishment, threat policies for the establishment, and procedures for the establishment, wherein obtaining further includes linking the activity to the control data (figs. 1, 6, 9; pars. 112, 113, 179, 180, where the suspicious person repeatedly passes through each sales floor or repeatedly looks at the monitor camera corresponds to the predefined actions that determine the behavior is suspicious.  The suspicious person is then being tracked and notified by closest personnel).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Miwa in order to prevent shoplifting or criminal activity (Miwa, pars. 9, 183).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coviello and Miwa, and further in view of Barry et al. (US 2016/0364927).
Regarding claim 11, see teachings of claims 1, 3-7, 10.  Although COVIELLO further discloses wherein packaging further includes sending the monitored data in the target format to an automated system (par. 30), COVIELLO does not explicitly disclose sending using an Application Programming Interface (API).
In the same field of endeavor, Barry discloses sending using an Application Programming Interface (API) (par. 114).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Barry in order to provide notifications (Barry, par. 17).

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coviello and Miwa, and further in view of Ahern et al. (US 2008/0101658).
Regarding claim 15, see teachings of claim 14.  Although COVIELLO further discloses the database with respect to the activity audit data and other activity audit data stored in the database for other activities of the activity type (see teachings of claim 1), COVIELLO does not explicitly disclose further comprising generating statistics from the database with respect to the activity audit data and other activity audit data stored in the database for other activities of the activity type.
In the same field of endeavor, Ahern discloses generating statistics from the database with respect to the activity audit data and other activity audit data stored in the database for other activities of the activity type (pars. 15-17).

Regarding claim 16, see teachings of claims 14, 15.  COVIELLO and Ahern further discloses further comprising training a machine- learning algorithm for determining the at least one remedial action and other remedial actions associated with the other activity data using the activity audit data and the other activity audit data as input with the at least one remedial action and the other remedial actions as expected results from the machine-learning algorithm (Coviello, pars. 27-32; Ahern, pars. 15-17).

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coviello and Miwa, and further in view of Miller et al. (US 2016/0301691).
Regarding claim 17, see teachings of claim 14.  COVIELLO does not explicitly disclose wherein receiving further includes receiving the request as an audit request for the activity type from an audit system.
In the same field of endeavor, Miller discloses wherein receiving further includes receiving the request as an audit request for the activity type from an audit system (pars. 40, 60).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Miller in order to determine the identity (Miller, pars. 40, 60).
Regarding claim 18, see teachings of claim 14.  COVIELLO does not explicitly disclose wherein monitoring further includes monitoring audible words that are spoken by the at least one individual during performance of the activity.
In the same field of endeavor, Miller discloses wherein monitoring further includes monitoring audible words that are spoken by the at least one individual during performance of the activity (par. 64).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Miller in order to authenticate the ID of the user (Miller, par. 64).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coviello and Miwa, and further in view of Patrick et al. (US 2016/0308859).
Regarding claim 20, see teachings of claim 19.  COVIELLO does not explicitly disclose wherein the autonomous activity monitor when executed on the processor from the non-transitory computer-readable storage medium further causing the processor to perform additional processing comprising one or more of: interactively engaging at least one of the individuals and providing assistance or providing guidance in performing at least one of the actions; and scheduling a training for the at least one individual associated with properly performing the activity.
In the same field of endeavor, Patrick discloses to perform additional processing comprising one or more of: interactively engaging at least one of the individuals and providing assistance or providing guidance in performing at least one of the actions; and 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Coviello to include the teachings of Patrick in order to assist the user (Miller, par. 31).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486